Citation Nr: 1824753	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-22 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for cervical spondylosis with degerative disc disease and invertebral disc disease (IVDS), status post anterior intervertebral disc fusion C3-6 (cervical disability), currently rated as 40 percent disabling. 


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1978 until her retirement in March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 


FINDINGS OF FACT

1.  The most probative evidence of record shows that between February 2010 and the present, the Veteran's cervical disability caused no more severe disability than unfavorable ankylosis of the entire cervical spine. 

2.  The most probative evidence of record shows that between February 2010 and the present, the Veteran was not ordered to any period of bed rest by a physician.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the Veteran's cervical disability have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a Diagnostic Code (DC) 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A copy of the relevant laws and regulations governing the Veteran's claim was provided to her in the Statement of the Case dated May 2014 and supplemented in April 2016.


Evidence

VA treatment records and private treatment records for the entire period on appeal show that the Veteran has been diagnosed with and treated for chronic cervical spine pain with spondylosis, degenerative disc disease, and IVDS.  While treatment records are consistent in listing symptoms including pain and limited motion, they do not contain range of motion testing needed to assign schedular rating for the Veteran's cervical disability.  They are silent for any incapacitating episodes caused by IVDS.

A VA examiner in July 2011 examined the Veteran to provide an opinion as to whether her service connected disabilities rendered her unemployable.  The Veteran stated that her neck requires guarded movement and sometimes a support pillow, making work more difficult.  She expressed concern that she might eventually need to stop working full time because of symptoms and the need for various related appointments.  The examiner diagnosed neutral ankylosis of the entire cervical spine.  Range of motion testing showed forward flexion to 5 degrees and extension to 45 degrees with objective evidence of pain on motion.  After three repetitions forward flexion was limited to 3 degrees and extension limited to 43 degrees.  Incoordination was the most important factor in the post-repetition functional loss. The examiner noted 25 incapacitating episodes of IVDS over the past 12 months, each lasting 1 to 2 days.  No specific dates were listed and there was no indication that any doctor had prescribed bed rest.

A VA examiner in May 2014 examined the Veteran and reviewed the claims file and medical records.  The examiner noted the Veteran's complaint that her constant neck pain had worsened since her surgery.  Range of motion testing showed forward flexion to 25 degrees and extension to 20 degrees.  The Veteran reported flare ups of increased neck pain caused by overexertion.  Pain prevented her from completing range of motion testing with three repetitions.  This examiner did not diagnose IVDS and did not inquire about incapacitating episodes.  The Veteran did not have ankylosis.

A VA examiner in April 2016 examined the Veteran and reviewed the claims file and medical records.  Range of motion testing showed forward flexion to 20 degrees and extension to 10 degrees with no functional loss after 3 repetitions.  No objective signs of pain on motion were observed.  The Veteran did not have ankylosis and denied flare ups. 

Analysis

The Veteran is seeking a rating in excess of 40 percent for her cervical disability.  A higher evaluation of 100 percent is not warranted unless there is unfavorable ankylosis of the entire spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  DC 5242.  A higher evaluation of 60 percent is not warranted unless the Veteran was incapacitated by IVDS symptoms for at least 6 weeks during a 12 month period.  DC 5243.

The only record indicating any ankylosis of the cervical spine is the July 2011 VA examiner's report, and that was in the neutral position.  Neutral ankylosis is always considered favorable ankylosis for rating purposes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  More recent records, including the VA examinations of May 2014 and April 2016 did not find evidence of ankylosis.  Treatment records do not note ankylosis, and the Veteran has not claimed to have ankylosis.  Therefore, this cannot be used to justify an increased rating over 40 percent for the Veteran's cervical disability.

The only record indicating that IVDS had caused incapacitating episodes since 2010 was the July 2011 VA examiner's report.  In response to a prompt asking for a list of dates of incapacitating episodes over the past 12 months, the examiner wrote "25 1-2d" without further explanation.  The Veteran has stated that her painful and limited motion of the neck makes is more difficult, but not impossible, to do her job.  She mentioned that she was worried that she would be unable to continue working full time at some future date because the combination of symptoms and appointments for treatment would cause her to miss too much work.  She did not say that a physician had ever prescribed bed rest for her cervical disability, and there is no evidence in the medical records that such a prescription was ever made.  The Board finds that the May 2014 and April 2016 examination reports are more consistent with the other evidence of record, including medical records and the Veteran's statements, and assigns them more probative weight than the July 2011 examination report. 

The Board also finds that the July 2011, May 2014, and April 2016 VA examination reports of record are adequate to decide the issue adjudicated herein.  See 38 C.F.R. § 3.159(c).  The April 2016 VA examination included a notation that there was no pain on weight bearing, and thus this is taken into account.  Although the VA examinations have not included both active and passive ranges of motion, the Veteran is already rated at 40 percent, the highest possible rating for a cervical spine disability based on limited range of motion.  There is no further information that could be provided by passive and active testing that would allow for the assignment of a higher rating, nor has the Veteran alleged any difference in his passive range of motion from the recorded active range of motion.  See 38 C.F.R. § 4.59 (2016), Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board therefore finds that remanding the issue for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran); cf. Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening [a] claim only to deny it without providing assistance would be a hollow, technical decision.  There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.")

The provisions of functional loss are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Because the evidence does not show unfavorable ankylosis of the entire spine or incapacitating episodes caused by IVDS during the period on appeal, the Veteran's claim must be denied. 


ORDER

Entitlement to an increased rating in excess of 40 percent for cervical spondylosis with degenerative disc disease and invertebral disc disease, status post anterior intervertebral disc fusion C3-6 is denied.





 
____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


